717 So.2d 858 (1998)
Ex parte Larry Donald GEORGE.
(Re Larry Donald George
v.
State).
1961426.
Supreme Court of Alabama.
April 17, 1998.
Rehearing Denied June 26, 1998.
Steven D. Giddens, Talladega (motion to withdraw granted Aug. 26, 1997); and Jeb Fannin, Talladega, for appellant.
Bill Pryor, atty. gen., and Beth Jackson Hughes, asst. atty. gen., for appellee.
*859 ALMON, Justice.
Larry Donald George petitioned for a writ of certiorari to the Court of Criminal Appeals, for review of that court's judgment affirming his capital murder conviction and death sentence. We granted the petition, pursuant to Rule 39(c), Ala. R.App. P. This matter has been before this Court on an earlier petition. George v. State, 717 So.2d 827 (Ala.1996). In that proceeding, this Court reversed the judgment of the Court of Criminal Appeals, George v. State, 717 So.2d 827 (Ala.Cr.App.1996), insofar as it reversed the sentence of death. On remand, the Court of Criminal Appeals affirmed the conviction and sentence. George v. State, 717 So.2d 849 (Ala.Cr.App.1997).
George was convicted of two counts of capital murder: one count of murder made capital because two people were killed as the result of one course of conduct, and one count of murder made capital because the murders occurred during the course of a burglary in the first degree. See Ala.Code 1975, § 13A-5-40(a)(10) and (a)(4). George was also convicted of one count of attempted murder, which offense was committed during the same course of conduct as the two capital murders.
After the sentence hearing, the jury recommended the death penalty, by a 10-to-2 vote. The circuit court then proceeded to determine the sentence, considering the jury's advisory verdict, the presentence investigation report, and other evidence that was presented in connection therewith. The circuit court found the existence of one aggravating circumstance  that the murders were committed during a burglary, and one mitigating circumstance  that George had no significant history of past criminal activity. After weighing these circumstances, the circuit court sentenced George to death by electrocution on the capital murder charges and to life imprisonment on the attempted murder charge.
We have carefully reviewed all of the issues presented in the petition, the briefs, and the oral argument. All of the issues George raises have been fully addressed either by the Court of Criminal Appeals or by this Court in its earlier opinion. We have studied the opinions of the Court of Criminal Appeals and have examined the record for plain error. We find no error, plain or otherwise, in either the guilt phase or the sentencing phase of George's trial that would warrant a reversal of his conviction or his sentence. We therefore affirm the judgment of the Court of Criminal Appeals.
AFFIRMED.
HOOPER, C.J., and MADDOX, SHORES, HOUSTON, KENNEDY, COOK, and SEE, JJ., concur.